PELHAM, P. J.
The conclusions of the court on the facts, and the judgment rendered thereon, when the case is tried before the judge without the intervention of a jury, should not be disturbed on review, if the judgment rendered can be supported by the evidence.—Montgomery Lodge v. Massie, 159 Ala. 437, 49 South. 231; Minchener, et al. v. Robinson, 169 Ala. 472, 53 South. 749; Kelly v. City of Anniston, 164 Ala. 631, 51 South. 415; McIntyre Lumber & Export Co. v. Jackson Lumber Co., 165 Ala. 268, 51 South. 767, 138 Am. St. Rep. 66; Millner v. State, 150 Ala. 95, 43 South. 194.
An examination of the evidence set out in the record shows a conflict that the court, having the witness before it, decided in favor of the defendant. We cannot undertake to review the action of the court in passing on conflicting evidence, consisting of the oral testimony of witnesses the court had the advantage of personally observing on the witness stand. Beyond a doubt there was sufficient evidence to support the judgment rendered, *621and the credibility of the evidence was a matter for the trial court. — Authorities supra. The only error assigned on the appeal is the action of the circuit court in rendering judgment in favor of the defendant on the evidence.
Affirmed.